DISSENTING OPINION BY
AÜSTIN, J.
I feel constrained to dissent from the opinion of the majority of the Court in this case. ^Referring to my opinion on file in the Court below, I still adhere to the conclusions then *524reached for the reasons therein stated, and add, that at the trial by the testimony of the defendant, and the manner ©f giving it, 1 was convinced that even if it were true that the defeasance was executed in the absence of Kalua, the attorney for the defendant, at all events it was executed deliberately and with a full understanding of its contents, and so the circumstances, otherwise strongly indicating fraud, fell to the ground. It was apparent that the defendant was very anxious to secure a title to the property in question. The defeasance is in form of a conditional deed. It may be, as said below, that the defendant believed that, by the failure to pay promptly the money secured, the plaintiff would lose his land.
If he so thought, it would be a mistake of law, on account of which the defendant would be entitled to no relief.
I think the judgment should be affirmed.